This proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Board of Trustees of the Village of Ossining, finding petitioner, a patrolman of the Ossining Police Department, guilty of conduct prejudicial to good order and discipline and unbecoming an officer, has been transferred to this court for disposition (Civ. Prac. Act, § 1296). Determination unanimously confirmed, without costs. (Cf. People ex rel. Hart v. Board of Fire Comrs. of City of N. Y., 82 N. Y. 358, 362; People ex rel. Guiney v. Valentine, 274 N. Y. 331, 334.) Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, J J.